              Case 20-11157-CSS          Doc 1033     Filed 10/23/20     Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

IN RE:                                        :
                                              :
EXIDE HOLDINGS, INC.,                         :       Bankruptcy Case No. 20-11157 (CSS)
                                              :
                Debtor.                       :
                                              :
                                              :
THE CALIFORNIA DEPARTMENT OF                  :
TOXIC SUBSTANCES CONTROL,                     :
                                              :
                Appellant,                    :
                                              :
         v.                                   :       Civil Action No. 20-1402-RGA
                                              :
EXIDE HOLDINGS, INC., et al.,                 :
                                              :
                Appellees.                    :



                                              ORDER

         This 22nd day of October 2020, for the reasons read into the record at the conclusion of

the argument, the Emergency Motion . . . for Stay Pending Appeal (D.I. 4) is DENIED.


                                              _/s/ Richard G. Andrews_____
                                              United States District Judge




                                             Page 1 of 1
